Title: To James Madison from Isaac Cox Barnet, 1 September 1804
From: Barnet, Isaac Cox
To: Madison, James


Sir
Paris, september 1st. 1804.
Believing that a Collection of the “Moniteur” would be an acceptable addition to the Books selected for the use of Congress—I have Seized the occasion as one in which I might evince, tho’ in a small degree, my respect and attachment to my Country—and have directed to be shipped on board the Ship Active—Captain Stotesbury, at Fécamp for Philadelphia—and addressed to the Collector of that Port—with a request to forward it to you at Washington—a Case containing a Complete copy of that Paper, which I pray you Sir, to obtain the acceptance of and put into the hands of the Librarian or other proper Agent, for the use of all persons entitled to the benifits of the Library established at Washington, as above mentioned.
This work consists of twenty eight Volumes—half bound—down to the end of the eleventh year: the residue—to this day is in Sheets, which I Should have had bound, if it would not have caused me to lose the conveyance by the Ship Active. I will take care to forward the Succeeding numbers, to compleat the 12th. Year of the french Calender.
The first number of the “Moniteur” appeared on the 24 November 1789; as that period was some Months posterior to the early events of the Revolution—the proprietors published—in 1796 a Compilation commencing with the date of the 5th. of May 1789 and ending with that of the 2d. of February 1790. This Work is an “Introduction” to the Collection of that Gazette, the original number of which, in the one now Sent, begins with the 1st. January 1790.
The Moniteur is the only paper which lived through the Tempest of the Revolution and maintained a merited character for impartiality, until the 18th. Brumaire. Before that day fixed its purpose (as I fear it did the destiny of the Republic,) it deserves to be considered as the most faithful history of the Struggles of a great Nation to obtain freedom and equal rights.… and as such, I hope it will be deemed worthy of a place among those Records which have been, Selected or are to be Selected for the use of the Representatives of our free and happy Country.
It will at least teach, were a lesson necessary in America, the incalculable advantages of “a jealous care of the right of election by the people, a mild and safe corrective of abuses which are lopped (tho’ sometimes rivitted) by the Sword of Revolution, where peaceful remedies are unprovided”.… I have the honor to be, with great respect—Sir—Your most Obedient Servant
I. Cox Barnet
P. S. Lest the Ship Active Should be carried into England under pretence of her going out of a blocaded port—or be molested by any other of the belligerent powers, I have placed a Copy of this Letter opposite the title-page of the first volume (“Introduction”) of the Work mentioned, in order that it may be known for whom it is intended and that it may be respected accordingly. Respectfully
I. Cox Barnet
